department of the treasury re internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list tep rat legend taxpayer a ira b financial_institution c financial_institution d financial advisor e financial advisor f plan g account h individual amount amount dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from his individual_retirement_account ira ira b taxpayer a asserts that his failure to accomplish a rollover of amount which represents a portion of amount within the 60-day period prescribed by sec_408 of the code was due to a mistake by employees of financial_institution c which resulted in amount being distributed from ira b in error taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintains retirement account balances in more than one retirement_plan taxpayer a attained age in the required_minimum_distribution rmd rules in sec_401 and taxpayer a became subject_to as required by code taxpayer a financial advisor f taxpayer a decided to take his first rmd in tax_year approached financial advisors e and f who were both employed by financial_institution c to calculate his rmds for tax_year advised taxpayer a via email that financial advisor e had calculated taxpayer for his retirement accounts which included among others a’s rmds for ira b and plan g the latter of which was maintained at financial_institution d rather than provide a separate breakdown of the rmd amounts for ira b and plan g for tax_year of amount 2-the combined rmd amounts for ira b and plan g financial advisor f also indicated that the rmds must be distributed before soon after taxpayer a emailed financial advisor f to confirm whether he could take the rmd amounts for both ira b and plan g from one retirement_plan or if separate distributions were required from both ira b and plan g taxpayer a represents that in response to his email he received telephone confirmation that he could satisfy the rmds for ira b and plan g by taking distributions from a single account financial advisor f only gave taxpayer a the total sum on based on this advice taxpayer a represents that he requested that the total with respect to ira b and plan g be taken solely from ira b rmds for financiai advisor e mailed taxpayer a a distribution request form for ira b for which taxpayer a was expected to use to request the distribution of amount amount was transferred to account h a joint account held by taxpayer a and his spouse at financial_institution c where the funds have remained unused taxpayer a represents that he did not discover the error until when plan g’s administrator informed taxpayer a that he was required to take a rmd of amount from plan g for tax_year taxpayer a received a distribution of amount from plan g upon confirmation with financial_institution c that the distribution from ira b could only be used to satisfy the rmd for ira b taxpayer a requested that financial_institution c reverse the distribution of amount but financial_institution c was unable to do so because the 60-day period prescribed by sec_408 had long since passed taxpayer a provided correspondence from individual at financial_institution c that acknowledges taxpayer a’s request for the distribution of amount from ira b was based on financial advisors e and f inadvertently believing that taxpayer a could satisfy his one payment from ira b the letter indicates financial_institution c would accommodate taxpayer a in this matter in the event the internal_revenue_service irs declined to grant a waiver of the 60-day period rmd amounts for both ira b and plan g with based on the facts and representations you request a ruling that the irs waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers ii i sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the irs will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount within the 60-day period was due to a mistake by financial advisors e and f rmd which resulted in amount the portion of amount attributed to the amount for plan g being distributed from ira b in error financial_institution c has acknowledged that the advice given to taxpayer a was inadvertent therefore pursuant to sec_408 of the code the irs hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the date_of_issuance of this ruling letter to contribute a sum up to amount into ira b or another rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution the contribution of a sum up to amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at i d by please address all sincerely yours lanblere fy wittins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
